Citation Nr: 0603063	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO. 00-09 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES


1.  Entitlement to service connection for lymphadenopathy.

2.  Entitlement to service connection for testicular lumps.

3.  Entitlement to service connection for thyroid lumps.

4.  Entitlement to service connection for a prostate 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel

INTRODUCTION

The veteran served on active duty from January 1943 to 
January 1946.

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued in 
April 1999 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan, which, in 
pertinent part, denied the above claims and found that new 
and material evidence had not been presented to reopen a 
claim for service connection for tonsillitis.  

In a January 2003 decision, the Board also determined that 
new and material evidence had not been presented to reopen a 
claim for service connection for tonsillitis.  
Contemporaneously, the Board's Evidence Development Unit 
(EDU) undertook additional development regarding the 
remaining service-connection issues pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2) (2003)).  However, on 
May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) in Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003) (DAV) invalidated the Board's development 
authority under 38 C.F.R. § 19.9.  In July 2003, in 
accordance with the holding in DAV, this appeal was remanded 
to the RO for additional development.  It is now before the 
Board for further appellate consideration.

In January 2005, a motion to advance this appeal on the 
docket, due to the veteran's age, was granted.  See 
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900 (c) 
(2005).


FINDINGS OF FACT

1.  VA has expended sufficient effort to obtain all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the issues discussed in this decision.

2.  There is no competent medical evidence showing that the 
veteran currently has lymphadenopathy that is related to 
service.

3.  There is no competent medical evidence showing that the 
veteran currently has a disorder characterized by testicular 
lumps that is related to service.

4.  There is no competent medical evidence showing that the 
veteran currently has a disorder characterized by thyroid 
lumps that is related to service.

5.  There is no competent medical evidence showing that the 
veteran's currently diagnosed prostate cancer, or any other 
prostate disorder, is related to service or was manifested 
within one year of service discharge.


CONCLUSIONS OF LAW

1.  Claimed lymphadenopathy was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.655 (2005).

2.  Claimed testicular lumps was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 
3.655 (2005).

3.  Claimed thyroid lumps was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.655 (2005).

4.  Neither prostate cancer nor any other prostate disorder 
was incurred in or aggravated by service, nor may one be 
presumed to have so been incurred.  §§ 1101, 1110, 1112, 
1113, 1116, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.655 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the service-connection claims 
that are the subject of this decision have been properly 
developed as service personnel and medical records, non-VA 
and VA medical records, an Internet article, and various lay 
statements have been associated with the file.

In compliance with the July 2003 remand, in letters dated in 
December 2003 and June 2004, VA asked the veteran to submit 
evidence showing that the claimed disorders were incurred or 
aggravated in service, to identify health care providers that 
had treated him for any of the claimed disorders; to sign 
authorizations for release of information or, if the 
information was in his possession, to send it to VA; and to 
report for a soon-to-be-scheduled VA examination.  The 
December 2003 letter informed the veteran that failure to 
cooperate by reporting for examination might result in the 
denial of his claims.  The June 2004 letter and a June 2005 
supplemental statement of the case (SSOC), specifically noted 
that the veteran was informed that he had failed to report 
for VA examination scheduled in February, 2004.  In June 
2005, the RO readjudicated the issues on appeal and issued an 
SSOC.  Given the foregoing, the Board finds that VA has 
substantially complied with the Board's July 2003 remand.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand 
not required under Stegall v. West, 11 Vet. App. 268 (1998) 
where Board's remand instructions were substantially complied 
with).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the present case, the unfavorable AOJ decision that is the 
basis of this appeal were already decided and appealed prior 
to VCAA enactment.  The United States Court of Appeals for 
Veterans Claims (Court) acknowledged in Pelegrini that where, 
as here, the § 5103(a) notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content-complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the 
appellant, in December 2003 and June 2004, fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (harmless 
error).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.1(k), 3.303(a).  Where a veteran who served 
for ninety days or more during a period of war (or during 
peacetime service after December 31, 1946) develops certain 
chronic diseases, such as malignant tumors and peptic ulcer 
disease, to a degree of 10 percent or more within one year 
from separation from service, such diseases may be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Further, if a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  See 38 C.F.R. § 3.303(b).  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  The Court 
has also held that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service medical records reveal that, in June 1943, the 
veteran initially was diagnosed with mild generalized 
lymphadenopathy in the cervical and inguinal areas, cause 
undetermined, at the Camp Mackall, North Carolina Hospital.  
Laboratory findings were consistent with significant 
infectious mononucleosis.  The veteran was not acutely ill at 
any time during his hospitalization and, after nearly a month 
in the hospital, the veteran was returned to duty on July 29, 
1943, as his lymphadenopathy had disappeared.  On his January 
1946 separation examination, the veteran was noted to have 
enlarged infected tonsils but other clinical findings, 
including for his endocrine system, were normal.  

An April and May 1958 VA hospital summary report reveals that 
the veteran reported that he first noted a soft, mildly 
tender swelling just above the testicle in the left scrotum 
about one and one-half years ago and several other vague 
complaints, all of which started about two years ago, when he 
had a sore throat, complicated by development of a 
paratonsillar abscess that required incision and drainage, in 
September 1956.  Six months after the paratonsillar abscess 
was incised and the infected thyroglossal duct cyst was 
removed, he began to notice pains in the low abdomen, worse 
on the left, which seemed to extend to the back and down the 
posterior aspects of both legs.  When it started, the veteran 
claimed that his physician told him that he had "prostate 
trouble" and began instituting weekly prostatic massages.  
The veteran denied urethral discharge, gonorrhea, dysuria, 
pyuria, nocturia, hematuria, or other genitourinary (GU) 
complaints.  Prostatic smear showed no pus cells or bacteria.  
On April 16, 1958, a tonsillectomy was attempted, but after 
injection of local anesthetic in the tonsillar area, the 
veteran became cyanotic and stopped breathing; he was revived 
and a week later a tonsillectomy was completed and his post-
operative course was completely uneventful.  Subsequently, 
after a urological consult, the veteran was diagnosed with a 
mild, chronic prostatitis and he received recommended 
massages.  The first week in May 1958, a hydrocelectomy was 
done for a small left encysted hydrocele and the wound healed 
nicely.  The final diagnoses included chronic tonsillitis - 
treated, operated, and cured; small left hydrocele  - 
treated, operated, and cured; and drug reaction to pontocaine 
- treated and cured.

A November 1958 VA hospital summary report revealed that, on 
admission, except for a stuffy nose and postnasal drip, a 
systemic review was otherwise essentially normal.  On 
physical examination, no adenopathy was seen in the head or 
neck.  But just above the left testicle, a firm mass was 
felt, about the size of an acorn.  A gastrointestinal (GI) 
series showed a duodenal ulcer deformity with no crater.  
Proctoscopic examination was normal.  The impression was 
chronic peptic ulcer of the duodenum - treated and improved.

April 1964 Little Traverse Hospital reports reflect that the 
veteran complained of bilateral masses of eight years' 
duration, which were intermittently painful and had been 
excised six years ago.  On examination, transilluminated 
bilateral scrotal masses, right spermatic cord pea-sized, and 
left upper pole testis and epididymis, orange-sized, were 
found.  An intravenous pyelogram prostatic calculi - 
pyelogram was normal.  Pathology reports showed bilateral 
spermatocele, benign.  Both spermatoceles were excised under 
general anesthesia.  The final diagnoses were bilateral 
spermatocele and prostatic calculi, prostatitis.

VA medical records show that the veteran was treated for 
hypertension, coronary artery disease, degenerative joint 
disease, and high blood pressure in the 1990s.

In a February 2002 statement, a private physician, K. Y. M., 
M.D., indicated that the veteran was diagnosed with cancer of 
the prostate, in March 2000, noting that a pathology report 
revealed adenocarcinoma of the prostate, Gleason's Grade 3+3, 
and that his PSA was 1.15.  Following a course of 
intermittent hormone therapy, his PSA dropped to 0.0.  Since 
then, the veteran has been managed by observation and his 
last PSA, in October 2001, was at 0.1.  On examination in 
October 2001, Dr. K. Y. M. noted that the veteran's neck was 
supple without adenopathy nor mass; his thyroid was within 
normal limits; and the lymphatic system revealed no palpable 
cervical or inguinal nodes.

Lambert Tribal Health Center records for 2000 and 2001 show 
that the veteran had been diagnosed with prostate cancer.

Following review of the evidentiary record, the Board notes 
that the service medical records show an impression of 
lymphadenopathy in 1943 and the veteran's symptoms were later 
noted to be caused by infectious mononucleosis.  The veteran 
was returned to duty on July 29, 1943, as his lymphadenopathy 
had disappeared.  At the time of the separation examination, 
the veteran was noted to have enlarged infected tonsils but 
clinical findings for his endocrine and other systems were 
normal.  

April and May 1958 VA hospital summary report reveals that 
the veteran reported that he first noted a soft, mildly 
tender swelling just above the testicle in the left scrotum 
about one and one-half years ago and several other vague 
complaints, all of which started about two years ago (that 
is, in 1956), when he had a sore throat, complicated by 
development of a paratonsillar abscess that required incision 
and drainage, in September 1956.  Prostatic smear showed no 
pus cells or bacteria.  In April 1958, a tonsillectomy was 
performed and his post-operative course was completely 
uneventful.  The veteran later was diagnosed with a mild, 
chronic prostatitis and he received recommended massages.  In 
May 1958, a hydrocelectomy was done for a small left encysted 
hydrocele and the wound healed nicely.  The final diagnoses 
included chronic tonsillitis - treated, operated, and cured; 
and small left hydrocele  - treated, operated, and cured.  At 
a November 1958 VA hospital admission, physical examination 
showed no adenopathy in the veteran's head or neck; however, 
just above his left testicle, a firm mass was felt, about the 
size of an acorn; an ulcer was found.  In June 1964, 
bilateral spermatocele and prostatic calculi, prostatitis, 
were diagnosed at a private hospital.  Both spermatoceles 
were excised.  An intravenous pyelogram prostatic calculi - 
pyelogram was normal.  Private treatment records show a 
diagnosis of prostate cancer in March 2000.  In October 2001, 
the veteran's neck was supple without adenopathy nor mass; 
his thyroid was within normal limits; and the lymphatic 
system revealed no palpable cervical or inguinal nodes.

Based on the above evidence, neither prostate cancer nor 
peptic ulcer disease was manifested or diagnosed within one 
year of service discharge.  In this regard, service 
connection is not warranted on a presumptive basis under 
38 C.F.R. §§ 3.307 and 3.309.  Moreover, recent post-service 
medical records do not show the presence of lymphadenopathy, 
a thyroid, testicular, or a prostate condition other than 
prostate cancer.  Even if they did, there is no competent 
medical evidence linking lymphadenopathy, a thyroid, 
testicular, or prostate condition to service.  In compliance 
with the July 2003 Board remand, the RO scheduled the veteran 
for an examination in February 2004, in order to determine 
the presence and nature of, and assess the etiology of, the 
veteran's claimed disorders.  Evidence and information 
received at this examination was expected to provide 
assistance to the veteran's case; however, the veteran failed 
to report to this examination.  

When the veteran fails to report for an examination in 
conjunction with an original claim, the claim shall be rated 
based on the evidence of record.  38 C.F.R. § 3.655.  As 
noted, the evidence currently of record does not support a 
conclusion that, except for prostate cancer, the veteran has 
the claimed disorders.  Even if he did, there is no competent 
medical opinion showing that either prostate cancer or the 
other claimed disorders originated in service.  The Court has 
held that although VA is required by statute and case law to 
assist veterans in the development of claims, the veteran 
must do more than passively wait for assistance.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The veteran was 
provided an opportunity to submit additional evidence by 
appearing for an examination, he did not do so.

The Board acknowledges that the appellant submitted a copy of 
an Internet printout on lymphadenopathy, which he alleges 
that he has.  In this case, whether he has lymphadenopathy or 
not is not dispositive of the matter under consideration.  
Even if it were, the Board does not assign this type of 
evidence much weight.  Medical treatise evidence, however, 
can provide important support when combined with an opinion 
of a medical professional.  Mattern v. West, 12 Vet. App. 
222, 228 (1999).  But here, the evidence fails to show that 
the appellant has lymphadenopathy.

The only remaining evidence in support of the veteran's claim 
is his statements and those of his representative, which are 
insufficient to establish service connection.  They, as 
laypersons, with no apparent medical expertise or training, 
are not competent to comment on the presence, or etiology, of 
a medical disorder.  Rather, medical evidence is needed to 
that effect.  See Lathan v. Brown, 7 Vet. App. 359, 365 
(1995); Espiritu, 2 Vet. App. at 494-95.  The Court has held 
that a lay person's account of what a medical professional 
purportedly said is simply too attenuated and inherently 
unreliable to constitute medical evidence.  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  Thus, the Board finds that 
there is no competent medical evidence of record linking the 
veteran's claimed disorders to service.  Accordingly, the 
Board concludes that the preponderance of the evidence is 
against his service-connection claims; therefore, the claims 
are denied.


ORDER

Service connection for lymphadenopathy is denied.

Service connection for testicular lumps is denied.

Service connection for thyroid lumps is denied.

Service connection for a prostate disorder, to include 
prostate cancer, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


